Court of Appeals
                                          Third District of Texas
                                          P.O. BOX 12547. AUSTIN. TEXAS 78711-2547
                                                 www.txcouits.gov/3rdcoa.aspx
                                                       (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE. CLERK
DAVID PURYEAR. JUSTICE
BOH PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD. JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                          July 24. 2015


Mr. Robert A. Caine                                     s. Brcnda Elaine King
                                                     iVMs.
Law Offices of Robert A. Caine                          1307 Uhland Road
510 S. Congress Avenue, Suite 103                       San Marcos, TX 78666
Austin, TX 78704
* DELIVERED VIA E-MAIL *


Ms. Angie D. Roberts-Huckaby
Assistant Criminal District Attorney
Hays County Government Center
712 South Stagecoach Trail, Suite 2057
San Marcos, TX 78666
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:   03-14-00240-CR
         Trial Court Case Number:   CR-12-1083

Style:     Brenda Elaine King
          v. The State of Texas



Dear Counsel:


       Oral argument having been denied by this Court, this cause is set for submission on briefs,
on Friday, August 14, 2015. before Justices Puryear, Pemberton, and Field.



                                                    Very truly yours,
                                                                    C
                                                             •SL.          Kg6
                                                    Jeffrey D. Kyle, Clerk
                                                                               .•3J--""   ••>....
                                                                                                       **

Court of Appeals                                         as-M a$4s FWg t

          Third District
                                           RETURN
p.o. box 12547. austin. texas 78711-2547
                                           seSBer

                                                                               RECEIVED \
                                            MS. BRENDA ELAINE KING
          NO LONGER                        /TWTJFIUtfJrTRD.                    JUL 3 0 2015
    IN OUR CUSTODY                         )san M^RGosjfxIzael                                      PEALS >
                                                                           \   EffREYD.KYIE X